 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9   MELVIN R. ARRANT,                      )     NO. CV 17-393-JVS (AGR)
                                            )
10                        Plaintiff,        )
                                            )     ORDER ACCEPTING FINDINGS AND
11       v.                                 )     RECOMMENDATION OF UNITED
                                            )     STATES MAGISTRATE JUDGE
12   G. RICHARDSON,                         )
                                            )
13                                          )
                          Defendant.        )
14                                          )
15            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
16   file, and the Report and Recommendation of the United States Magistrate Judge. No
17   objections to the Report have been filed. The Court accepts the findings and
18   recommendation of the Magistrate Judge.
19            IT IS ORDERED that Defendant’s motion for summary judgment is denied.
20            IT IS FURTHER ORDERED that Plaintiff’s motion to hold defense counsel in
21   contempt is DENIED.
22
23
24   DATED: January 22, 2020
                                                     JAMES V. SELNA
25                                               United States District Judge
26
27
28
